DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  the limitation, “The method of claim 6” should be change to “the computing device of claim 6 ”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “first , second and third discriminator, generator” (as cited in claims 1-3) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification cites such units are functional steps and executed by a computer processors.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
Regarding Claims 1-7: Considering Prong 1 of the 101 analysis, the claim 1 recites mathematical concepts that is used to” based on generative adversarial networks, the apparatus comprising: a generator configured to generate synthetic data from an input value; a first discriminator learned to distinguish between actual data and the synthetic data; a second discriminator learned to distinguish between the actual data and the synthetic data while satisfying differential privacy; and a third discriminator learned to distinguish between first synthetic data which is output from the generator learned by the first discriminator and second synthetic data which is output from the generator learned by the second discriminator.”. The claim 4 recites mathematical concepts that is used to “learning a first discriminator to distinguish between actual data and synthetic data generated from a generator; primarily learning the generator using the learned first discriminator; learning a second discriminator to distinguish between the actual data the synthetic data while satisfying differential privacy; secondarily learning the generator using the learned second discriminator; learning a third discriminator to distinguish between first synthetic data which is output from the generator learned in the primary learning and second synthetic data which is output from the generator learned in the secondary learning; and tertiarily learning the generator using the learned third discriminator.”. The claim 6 recites mathematical concepts that is used to “include instructions for performing steps comprising: learning a first discriminator to distinguish between actual data and synthetic data generated from a generator; primarily learning the generator using the learned first discriminator; learning a second discriminator to distinguish between the actual data the synthetic data while satisfying differential privacy; secondarily learning the generator using the learned second discriminator; learning a third discriminator to distinguish between first synthetic data which is output from the generator learned in the primary learning and second synthetic data which is output from the generator learned in the secondary learning; and tertiarily learning the generator using the learned third discriminator.”  Considering Prong 1 of the 101 analysis, the limitations in claims 1, 4 and 6 recite an abstract idea, in particular a mathematical concepts, a set of concepts that may be performed mathematical calculation base result (see. Pages 7-10, current application discloser).    
Thus, the claims recite a set of mathematical algorithm steps. Which for the Prong 1  of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because the claim does not recite any additional elements. 
Claims do not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mathematical formualtion steps based result, there is no the additional element  in the claims and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application at Prong 2.  The recitation of the  processor, memory represents the implementation of the abstract idea on a computer using generic computer processing components and memory.  The claim as a whole does not represent an improvement in the functioning of a computer as a computer per se; instead the claim as a whole appears to merely use the computer as a tool to perform the abstract idea steps.  
Another consideration consideration is whether the claim as a whole constitutes an improvement to some technology or technical field.  It is not sufficient to generally link the use of the abstract idea to a particular technological environment or field of use.  (This distinction is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field of use of networking, without reciting a particular technological process which was being improved.)    There is no context provided in the claims which would limit the claim to a particular practical application of the abstract idea, rather than simply monopolizing the abstract idea across all possible particular industries.  
Based on these considerations, the additional elements in the claims do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claims to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claims do not amount to significantly more than the abstract idea.
Similar analysis of the other claims reach the same conclusion.  Dependent claims 2-3, 5 and 7 recite further details of abstract idea of mathematical concepts. Therefore, Dependent Claims 2-3, 5 and 7 recite further details of abstract idea of mathematical concepts as cited in Claims 1, 4 and 6, without any practical application and inventive concepts and thus Claims are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumit et al. (Protecting GANs against privacy attacks by preventing overfitting, 2019 (applicant admitted IDS)) in view of Arthur et al. (US 2021/0312064).
Regarding Claims 1:  Sumit teaches a synthetic data generation apparatus based on generative adversarial networks, the apparatus comprising (a novel GAN architecture that can generate synthetic data in a privacy preserving manner: abstract):
a generator configured to generate synthetic data from an input value(generator G: section 2.1; Gi: section 2.2; G1, G2: fig. 1);
a first discriminator learned to distinguish between actual data and the synthetic data (Di for i=1: section 2.2; d1: fig. 1);
a second discriminator learned to distinguish between the actual data and the synthetic data (Di for i=2: section 2.2; d2: fig. 1); and
a third discriminator learned to distinguish between first synthetic data which is output from the generator learned by the first discriminator and second synthetic data which is output from the generator learned by the second discriminator (Dp to penalize overfitting to the training sample: section 2.2; dp: fig. 1).
Sumit silent about discriminator learned to distinguish between the actual data and the synthetic data while satisfying differential privacy;
However, Arthur teaches discriminator learned to distinguish between the actual data and the synthetic data while satisfying differential privacy ([0054]-[0058]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Sumit, discriminator learned to distinguish between the actual data and the synthetic data while satisfying differential privacy, as taught by Arthur, so as to define the maximum privacy loss achieved by removing at most one entry from the synthetic data set  in compact and inexpensive way.

Regarding Claims 2, 5 and 7:  Sumit further teaches the second discriminator leaned to distinguish between the actual data and the synthetic data while satisfying the differential privacy using any one algorithm of DP-GAN and PATE-GAN (section 2.2; fig. 1).

Regarding Claim 3: Sumit further teaches the generator is sequentially leaned by the first discriminator, the second discriminator, and the third discriminator (fig. 1).

Regarding Claims 4 and 6 Sumit teaches  a machine learning method that  (a novel GAN architecture that can generate synthetic data in a privacy preserving manner: abstract)
learning a first discriminator to distinguish between actual data and synthetic data generated from a generator(generator G: section 2.1; Gi: section 2.2; G1, G2: fig. 1);
primarily learning the generator using the learned first discriminator(Gi: section 2.2; G1, G2: fig. 1);
learning a second discriminator to distinguish between the actual data (Di for i=2: section 2.2; d2: fig. 1);
secondarily learning the generator using the learned second discriminator(Di for i=2: section 2.2; d2: fig. 1);
learning a third discriminator to distinguish between first synthetic data which is output from the generator learned in the primary learning and second synthetic data which is output from the generator learned in the secondary learning(Dp to penalize overfitting to the training sample: section 2.2; dp: fig. 1); and
tertiarily learning the generator using the learned third discriminator (Dp to penalize overfitting to the training sample: section 2.2; dp: fig. 1).
Though, processor and memory are the inherent property of  executing Sumit’s method steps, Sumit does not explicitly teach a machine learning method that is performed in a computing device including one or more processors and a memory storing one or more programs executed by the one or more processors:
Sumit also silent about discriminator learned to distinguish between the actual data and the synthetic data while satisfying differential privacy;
However, Arthur teaches a machine learning method that is performed in a computing device including one or more processors and a memory storing one or more programs executed by the one or more processors (fig. 4):
discriminator learned to distinguish between the actual data and the synthetic data while satisfying differential privacy ([0054]-[0058]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Sumit, a machine learning method that is performed in a computing device including one or more processors and a memory storing one or more programs executed by the one or more processors;  discriminator learned to distinguish between the actual data and the synthetic data while satisfying differential privacy, as taught by Arthur, so as to define the maximum privacy loss achieved by removing at most one entry from the synthetic data set and executing machine learning method using computer processor and memory in compact and inexpensive way.

Conclusion
The prior art also made of record and not relied upon is considered pertinent to applicant's disclosure. 
A) Torkzadehmahani et al, (DP-CGAN : Differentially Private Synthetic Data and Label Generation, Jan. 2020, IEEE).
B) Nikolenko (Synthetic Data for Deep Learning, 2019).
C) Authors (differentially private mixed-type data generation for unsupervised learning, 2019)
D) Bhowmick et al. (US 2019/0244138) disclose  Labels provided by client devices can be privatized via one or more privatization mechanisms. In some embodiments, a differential privacy technique is applied to proposed label data on each client device before the proposed label data is provided to the server. Any differential privacy technique that can generate a histogram can be used. In one embodiment, a multibit histogram algorithm is used, although other histogram-based differential privacy algorithms can be used in other embodiments. In one embodiment, the server and client can also use a count-mean-sketch algorithm. In such embodiment, the server and client can switch from the multibit histogram algorithm to a count-mean-sketch algorithm when the universe of possible labels exceeds a threshold.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/           Primary Examiner, Art Unit 2864